Citation Nr: 1449208	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-02 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased disability rating in excess of 10 percent prior to April 24, 2014 for interspinous ligament sprain of the cervical spine.

3.  Entitlement to an increased disability rating in excess of 20 percent from April 24, 2014 for interspinous ligament sprain of the cervical spine.

4.  Entitlement to a compensable disability rating prior to April 24, 2014 for residual scar on right frontal scalp.

5.  Entitlement to an increased disability rating in excess of 10 percent from April 24, 2014 for residual scar on right frontal scalp. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs
ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In that rating decision the RO denied service connection for hearing loss and for tinnitus; increased the assigned rating for interspinous ligament sprain of the cervical spine from zero to 10 percent effective July 30, 2009 (date of claim); and denied a compensable rating for residual scar on right frontal scalp.

In April 2014, the Board remanded the case for additional development.

While the case was in remand status, in a September 2014 rating decision the Appeals Management Center (AMC) increased the assigned rating for interspinous ligament sprain of the cervical spine from 10 to 20 percent effective April 24, 2014; increased the assigned rating for residual scar on right frontal scalp from zero to 10 percent effective April 24, 2014; and granted service connection for tinnitus.  The Veteran continued his appeals for higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the claim for service connection for tinnitus was granted it is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to exposure to loud noise during active service.

2.  Since the effective date of the claim, the residual scar on right frontal scalp has been productive of one scar measuring 1 cm by 10 cm., which is painful; however, the preponderance of the evidence shows that the disability has not been productive of tissue loss and gross distortion or asymmetry or 2 or 3 characteristics of disfigurement, or deep scars, or causing effects.

3.  During the appeal period prior to April 24, 2014, the Veteran's service-connected interspinous ligament sprain of the cervical spine was manifested by pain with limited motion.  Flexion of the cervical spine was not productive of forward flexion of the cervical spine to 30 degrees or less; incapacitating episodes are not shown; and associated objective neurologic abnormalities are not shown.

4.  During the appeal period since April 24, 2014, the Veteran's service-connected interspinous ligament sprain of the cervical spine is manifested by pain with limited motion.  Flexion of the cervical spine was not productive of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine; incapacitating episodes are not shown; and associated objective neurologic abnormalities are not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for a 10 percent disability rating, but no higher, for residual scar on right frontal scalp for the period prior to April 24, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).

3.  The criteria for a disability rating in excess of 10 percent for residual scar on right frontal scalp for the period from April 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).

4.  The criteria for a disability rating in excess of 10 percent for the period prior to April 24, 2014 for interspinous ligament sprain of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

5.  The criteria for a disability rating in excess of 20 percent for the period from April 24, 2014 for interspinous ligament sprain of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The Board is granting in full the benefit sought regarding service connection for bilateral hearing loss.  Accordingly, with respect to that claim, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed. 

A letter in August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claims for higher ratings.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, as well as available VA and private treatment records have been obtained.  The Veteran did not identify any outstanding treatment records pertinent to the appeal and is not in receipt of Social Security Administration disability benefits.  Pursuant to the Board's remand, in an April 2014 letter from the AMC, the Veteran was asked to identify other treatment providers and complete authorization forms.  He did not respond to the letter.

Additionally, a number of VA examinations were conducted between October 2009 and May 2014, including pursuant to the Board's April 2014 remand.  The record reflects that the examination and opinion reports as a whole are sufficient for deciding the claims on appeal.  The evidence does not reflect that the neck or skin disability has worsened so as to warrant a new examination.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

II. Service Connection Claim

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test a finding of 15/15 is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Evidence

The Veteran's DD Forms 214 primarily reflect assignments on or around submarines and associated primary specialties on submarines during the 20-year period of active service.  

Service treatment records show that, at the time of his March 1966 U.S. Navy enlistment examination the Veteran reported no problems with his ears; on examination, the evaluation of the ears and drums was normal, and hearing ability was measured on whispered voice as 15/15 bilaterally.  

The Veteran underwent audiometric evaluations in February 1967 while assigned to the USS GATO (SSN 615) in light of his duties aboard that submarine.  Audiology testing recorded the following test findings after conversion to International Standards Organization (ISO) units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
20
20
10

LEFT
20
10
10
15
5


During examinations in January 1969 and March 1970, examination of the ears and drums was normal and hearing ability was measured on whispered voice as 15/15 bilaterally. 

The report of an October 1975 audiometric evaluation conducted at a naval submarine base shows that the Veteran reported that he had been exposed to diesel engine noise for three months.  He reported that he had not noticed any trouble hearing normal speech.  He reported that he occasionally wore ear protective devices.  Audiology testing recorded the following test findings:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
10
0
0
0

LEFT
0
10
0
5
0


During a March 1976 re-enlistment examination for sub school staff, the evaluation for ears and drums was normal.  Audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
0
0
5
10

LEFT
0
5
5
10
15


During a January 1983 re-enlistment examination, the Veteran's rating or specialty was "qualified in submarines."  The Veteran reported no problems with ears or hearing loss.  On examination the evaluation for ears and drums was normal.  Audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
5
5
20
15

LEFT
5
5
0
5
5


During a July 1986 retirement examination, the Veteran reported that he had no hearing loss or ear trouble.  On examination, the Veteran's ears were evaluated as normal.  Evaluation of the drums was abnormal, with notation that the right tympanic membrane had old scarring, which the examiner noted was secondary to an old perforation.  Audiology testing recorded the following test findings:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
-5
10
10

LEFT
0
5
5
5
5


After service, in September 2009 the Veteran underwent audiological examination by a private provider.  The audiogram provides findings in graphic form that clearly show that the Veteran's hearing meets VA criteria for bilateral impaired hearing to be considered a disability.  38 C.F.R. § 3.385.  The examiner assessed right mild or moderate sensorineural hearing loss; and left mild sensorineural hearing loss.

During a February 2011 hearing before a Decision Review Officer at the RO, the Veteran testified that the acoustic traumas related to his bilateral hearing loss resulted from his 20 years aboard submarines while in the Navy.  The military related noise exposure resulted from machinery onboard the submarines to which he was assigned.  They included acoustic trauma when a torpedo started whirling in the torpedo room, called a "hot-run" which makes a loud, screeching rocket like noise.  He was also exposed to diesel generators and high pressure air noises from relief valves that made loud deafening noise.  He testified essentially that the exposure to the torpedo room noise and engine room noise over his twenty-year career aboard submarines caused hearing loss and tinnitus since service.

During a VA audiology consultation in October 2011, the provider stated that the Veteran was seen for an initial audiological evaluation, and reported hearing loss bilaterally for the past six months to a year.

During an April 2012 VA examination, audiology testing recorded the following test findings from a VA audiology examination conducted in October 2011:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
20
40
35
100
LEFT
15
10
25
 35
30
100
The report contains diagnoses of right ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz; and left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  

Based on a review of the claim file, the examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  As rationale, the examiner commented that the Veteran reported hearing loss in both ears for the past six months to a year.  The examiner commented that the Veteran had normal hearing sensitivity from 500 through 4000 Hz in both ears on retirement audiological evaluation.  The examiner commented that military noise exposure included exposure to high pressure air and water on a submarine without use of protection; and post-service occupational noise exposure resulted from exposure as a paint inspector in proximity to machines and steel blasting with intermittent use of protection.  The examiner stated that the Veteran's tinnitus was at least as likely as not associated with his hearing loss as tinnitus is known to be a symptom associated with hearing loss.

During a May 2014 VA examination, audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
25
40
45
100
LEFT
25
20
25
35
35
100

The report contains diagnoses of right ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz and 6000 Hz or higher frequencies; and left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz and 6000 Hz or higher frequencies.  

Based on a review of the claims file and audiology examination, the examiner opined that the Veteran's hearing loss in the left and right ear was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  As rationale, the examiner commented that the Veteran reported a history of military noise exposure to 20 years in submarines with loud air compressors and diesel generators without hearing protection.  The examiner recorded that the veteran noted that he avoided the "hot run" in the torpedo room; and indicated a history of occupational noise exposure after service when he was exposed to noise and was exposed to noise in the yard a few times without hearing protection.  The examiner commented that no significant hearing threshold shifts were noted in service; therefore, it is less likely that the current hearing loss is related to an event in service.  

The examiner opined that the diagnosed tinnitus is at least as likely as not: (1) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss; and (2) caused by or a result of military noise exposure in service.  As rationale the examiner noted that the Veteran reported a history of military noise exposure to 20 years in submarines with loud air compressors and diesel generators without hearing protection; and as noise exposure is a known cause of tinnitus, it is at least as likely as not that the tinnitus is related to military noise exposure.

Analysis

Diagnoses of left and right ear hearing loss disabilities as defined by VA are established during the pendency of the claim, based on the findings of the September 2009 private evaluation and subsequent VA examination reports.  See 38 C.F.R. § 3.385. 

The Veteran essentially claims he had a decrease in bilateral hearing since service.  He reported that he worked on submarines for 20 years and was exposed to the severe noise associated with machinery onboard during that time.  His military occupational specialty confirms he would have been exposed to acoustic trauma associated with the engine room, torpedo room and other parts of the submarines on which he served during his 20-year career in the Navy. 

The Veteran is competent to report, and has credibly reported, essentially that he had an increase in hearing loss since during service.  Service treatment records include audiology reports reflecting the expected noise exposure risk factors involved in working onboard submarines.  There is also evidence of ear pathology involving a perforation of the right tympanic membrane in service.  Over the course of the Veteran's 20-year service the whispered voice and audiology findings show some extent of positive shifts in auditory thresholds over time reflecting some worsening of hearing in both ears during service. 

The examiner from the April 2012 VA examination based her opinion against the claim in part on the premise that the Veteran reported a hearing loss for only the past six months to a year.  However, bilateral hearing loss for VA purposes is clearly shown in the audiogram when the Veteran was evaluated privately in September 2009; and prior to that the Veteran clearly claimed he had perceived a hearing loss as reflected in his application for benefits submitted in July 2009.

The examiner from the May 2014 VA examination based her opinion against the claim on the premise that the Veteran reported that he avoided the torpedo room during a "hot run", however, during his hearing the Veteran clearly reported that he was exposed to such incidents with associated high levels of sound attendant to his duties onboard submarines over 20 years.  Notably, the May 2014 VA examiner linked the Veteran's tinnitus to the Veteran's reported history of military noise exposure over 20 years on submarines, on the basis that noise exposure is a known cause of tinnitus.  Noise exposure is also a known cause of hearing loss.  See Dorland's Illustrated Medical Dictionary 825 (32nd ed. 2012).  

Given the strong evidence of many multiple episodes of exposure to military level noise onboard submarines over 20 years of service, and the competent and credible reports of the Veteran regarding the continuity of perceived hearing loss symptoms since service that supports the later diagnosis of bilateral hearing loss, and affording the benefit of any doubt to the Veteran, service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Disability Rating Claims

Generally Applicable Law

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the schedule does not provide a zero percent evaluation for a diagnostic code, then a zero percent evaluation shall be assigned if the requirements for a compensable evaluation are not met under that code.  38 C.F.R. § 4.31.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating. 38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

A.  Interspinous Ligament Sprain of the Cervical Spine

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Degenerative Disc Disease Rating Based on Limitation of Motion

Rating in excess of 10 percent Prior to April 24, 2014

The October 2009 VA examination conducted during the period prior to April 24, 2014, is the most probative evidence for this claim and rating period.  The report shows that the Veteran's cervical spine disability was limited to 45 degrees of forward flexion with associated pain beginning at 45 degrees.  With repetitions, the Veteran had painful motion in flexion from 40 degrees.  The evidence also shows that the Veteran has credibly stated that he had pain daily he ranked at 7 on a scale of 10, with flare-up once a day with pain he ranked at 9.  There was no additional loss of range of motion after repetitive use caused by factors of pain, fatigue, weakness, lack of endurance, or incoordination.  After examination, the diagnosis was cervical strain with mild functional impairment as a result of subjective complaints; works full time and remains independent in activities of daily living.

Based on the foregoing, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent for the period prior to April 24, 2014.  To warrant a disability higher than 10 percent on the basis of range of motion, the evidence must show that the Veteran's cervical spine disability is productive of forward flexion of the cervical spine limited to 30 degrees or less.  Neither the October 2009 VA examination or other clinical records prior to April 24, 2014 contain findings productive of forward flexion of the cervical spine limited to 30 degrees or less, even with consideration of pain, weakness and other symptoms described in DeLuca.   A higher rating than 10 percent is not warranted prior to April 24, 2014 based on range of motion criteria.

Rating in excess of 20 percent Since April 24, 2014

The April 24, 2014 VA examination is the most probative evidence for this rating period and is the earliest evidence showing a factually ascertainable increase in severity.  The report shows that the Veteran's cervical spine disability was limited to 30 degrees of forward flexion with associated pain beginning at 30 degrees.  With repetitions, the Veteran had a range of motion in flexion to 30 degrees.  He did not have additional limitation in range of motion of the cervical spine following repetitive use testing.  He did have functional loss/impairment of the cervical spine consisting of less movement than normal and pain on movement.  The Veteran also had localized tenderness or pain to palpation for joints.  The Veteran did not have guarding or muscle spasm of the cervical spine.

The Veteran stated that he had daily pain with an approximate severity he rated as 5 on a scale of 10, with a pain level of 8 about 25 percent of the time.  He reported that pain radiates toward the bilateral shoulders but not actually reaching them and no pain radiated down the arms.  He denied numbness, tingling, or weakness in the extremities.  He reported that he is independent with all activities of daily living with no limitations.  He stopped working in April 2010 following a brain injury.  He felt that his neck symptoms limit his ability to exercise, and he has to be more deliberate about activities requiring him to turn his head, which is not easily done without pain.  The examiner opined that the cervical spine condition did not impact on the Veteran's ability to work.

Based on the foregoing, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent for the period from April 24, 2014.  To warrant a disability higher than 20 percent on the basis of range of motion, the evidence must show that the Veteran's cervical spine disability is productive of a range of motion for flexion of 15 degrees or less, or productive of favorable ankylosis of the entire cervical spine.  Neither the April 24, 2014 VA examination report or other clinical records since then contain findings productive of flexion of 15 degrees or less, or of favorable ankylosis of the entire cervical spine, even with consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating than 20 percent is not warranted from April 24, 2014 based on range of motion criteria.  Id.


Degenerative Disc Disease Rating Based on Incapacitating Episodes

There is no evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period except.    

The reports of VA examinations in October 2009 and April 2014 both noted that the Veteran had not had incapacitating episodes of intervertebral disc syndrome in the previous 12 months.  There is no evidence of any period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The April 2014 VA examiner recorded that the Veteran did not have intervertebral disc syndrome or incapacitating episodes. 

Thus a rating higher than 10 percent prior to April 24, 2014, or higher than 20 percent from April 24, 2014, is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Associated Objective Neurologic Abnormalities

General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.

During the October 2009 VA examination on neurological examination there was no indication to suggest any associated objective neurologic abnormalities.  During the most recent VA examination in April 2014, the examiner specifically found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and the Veteran had no other neurologic abnormalities related to the cervical spine condition.  

The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected cervical spine disability.  There are no findings or diagnosis of neurological pathology that would allow a separate compensable evaluation for any associated objective neurologic abnormalities.  

On the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a schedular rating in excess of the existing 10 percent prior to April 24, 2014 or in excess of 20 percent from April 24, 2014, or of a separate rating.  There is no doubt to be resolved and higher or separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Residual Scar on Right Frontal Scalp

Skin conditions are evaluated pursuant to diagnostic criteria of the schedule of ratings for skin conditions under 38 C.F.R. § 4.118. 

The Veteran's service-connected residual scar on right frontal scalp is evaluated as zero percent disabling prior to April 24, 2014, and as 10 percent disabling from April 24, 2014, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.

Other diagnostic criteria are available for evaluation of scars.  Under Diagnostic Code 7800, scars or other disfigurement of the head, face, or neck, warrants a 10 percent rating if there is one characteristic of disfigurement.  The criteria for the next higher raring, 30 percent, are disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two (2) or three (3) characteristics of disfigurement.  Higher ratings are warranted for more severe symptoms.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more centimeters (cms) in length; (2) scar at least 1/4 inch (.06 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six sq. inches or 39 sq. cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches or 39 sq. cms.; (7) underlying soft tissue missing in an area exceeding six sq. inches or 39 sq. cms.; and (8) skin indurated and inflexible in an area exceeding six sq. inches or 39 sq. cms.

Under Diagnostic Code 7801 for scars not of the head, face, or neck, that are deep and nonlinear: areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; and higher ratings are warranted for scars of larger areas.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, scars are rated under an appropriate code in relation to other effects of the scar not considered under Diagnostic Codes 7800-7804.
 
During an October 2009 VA examination, the Veteran reported that he has a scar on his right side of his forehead from injury in service that required sutures initially and then plastic surgery.  He reported there were no complications or skin breakdown, no infection causing the scar or other disfigurement, and no burns.  He reported current symptoms of no pain or skin breakdown.  The scar was more sensitive in cold weather.  The scar caused no limitations of activities or employment.

On examination the examiner described the scar as being at the left anterior scalp line measuring 3 x 0.2 cm. with a zig zag pattern.  This was hypopigmented with decreased sensation, below that extending to the right eyebrow was a 7 x 0.5 cm. slight depressed discolored area with change in wrinkle pattern and no visible scar at the base of that lateral aspect of the right eyebrow l x 0.2 cm. linear, hypopigmented with decreased sensation.  The examiner made findings that the scar was not painful and there was no skin breakdown.  The scar was superficial (no underlying soft tissue damage), and not deep.  There was no limitation of motion or other limitation of function caused by the scar.  The scar was not adherent to underlying tissue.  There was no area of abnormal texture.  There was an area of skin that was indurated and inflexible with loss of wrinkles.  There was no area of underlying soft tissue loss.  There was a loss of wrinkles above the right eye in the 7 x 0.5 cm. area when opening eyes, but no other gross distortion or asymmetry of the face involving paired features.

The report contains a diagnosis of superficial scar secondary to trauma on scalp and above right eye brow with some change in skin tone and wrinkle lines that is likely from the traumatic injury affecting less than one percent of exposed body area; and the Veteran has no functional impairment and works full time.

During an April 24, 2014 VA examination, the Veteran reported that his scar of his forehead was numb to the touch and at times if something strikes the middle of the scar the area was painful.  The Veteran reported that the scar did not cause any limitations to activities.  On examination, the examiner diagnosed a scar, described as being 1 cm by 10 cm., which was a diagonal linear scar going from the scalp toward the right outer corner of the eye but does not reach the eye or distort features.  The scar's surface contour depressed on palpation.  There was no abnormal pigmentation or texture to the scar.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no limitation of function or impact on the Veteran's ability to work resulting from the scar.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms such as muscle or nerve damage, or other disfigurement of the head, face, or neck.     

The clinical evidence regarding the severity of the Veteran's service-connected scar is essentially the same at the two VA examinations conducted in October 2009 and April 2014.  The current rating of 10 percent is based on the Veteran's report of painful scar at the April 2014 VA examination.  

Although the report of the earlier VA examination in 2009 did not record complaints of a painful scar, given the overall disability picture otherwise consistently shown between each of these examination reports, it is most likely that the symptoms prior to April 24, 2014 included that the scar was to some extent painful to the Veteran even if not reported during the earlier VA examination.  

The Veteran submitted his claim for increase in rating on July 30, 2009.  Based on the foregoing evidence, and affording the benefit of any doubt to the Veteran, a 10 percent rating is warranted for the appeal period prior to April 24, 2014.

The evidence does not show, however, that a rating in excess of 10 percent is warranted at any time during the appeal period.  There is no evidence of three or four scars that are unstable or painful; and no evidence that the Veteran's service-connected scar is both unstable and painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 and Notes (1), (2).   

There is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two (2) or three (3) characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800. 

The Veteran's linear scar involves the forehead and does not involve parts not of the head, face, or neck; and even if so, then arguendo, the area of the Veteran's scar is significantly less than that required for a rating in excess of 10 percent under Diagnostic Codes 7801 or 7802.  See 38 C.F.R. § 4.118. 

Lastly, the Veteran's scar is not shown to involve disabling effects not considered under Diagnostic Codes 7800-04.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Other diagnostic codes do not provide for a higher rating either.  For instance, the scar does not cover a large enough area to allow for a higher rating if rated as dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In sum, a 10 percent rating is warranted for residual scar on right frontal scalp for the appeal period prior to April 24, 2014.  The preponderance of the evidence is against the grant of a schedular rating in excess of 10 percent at any time during the appeal period; there is no doubt to be resolved; and an increased disability rating is not warranted for the period from April 24, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
C.  Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not described any unusual or exceptional features associated with his interspinous ligament sprain of the cervical spine or his residual scar on right frontal scalp, which consist of the respective symptoms as described above.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted in either case.  The disability picture is not unusual even when the two disabilities are considered in the aggregate.

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
 
The Veteran has made no explicit claim that due to his service-connected interspinous ligament sprain of the cervical spine or residual scar on right frontal scalp, he is unemployable.  The record does not show that he is unable to secure or follow a substantially gainful occupation as a result of either disability.  The Veteran has reported that he stopped working due to a brain injury.  As of the time of the recent VA examination in April 2014, the examiner recorded opinions that the Veteran's service-connected cervical spine disability and scar did not impact his ability to work.  As such, the Board finds that a claim for TDIU is not raised by the record.


ORDER

Service connection for bilateral hearing loss is granted.

A 10 percent disability rating from July 30, 2009 to April 23, 2014 for residual scar on right frontal scalp is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent from April 24, 2014 for residual scar on right frontal scalp is denied.

A disability rating in excess of 10 percent prior to April 24, 2014 for interspinous ligament sprain of the cervical spine is denied.

A disability rating in excess of 20 percent from April 24, 2014 for interspinous ligament sprain of the cervical spine is denied.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


